EXHIBIT 10.2

SETTLEMENT AND RELEASE AGREEMENT

 

THIS SETTLEMENT AND RELEASE AGREEMENT (the “Agreement”) is effective as of May
1, 2019 (the “Effective Date”), by and between Jeffrey Mills, an individual
residing in the State of Minnesota (the “Director”), and DigitalTown, Inc., a
Minnesota corporation (the “Company”). The Director and the Company are
collectively referred to herein as the “Parties,” or each of them individually
as a “Party.”

 

WHEREAS, the Company was incorporated in the State of Minnesota in 1982 and the
Director has served as a member of the Board of Directors (the “Board”) of the
Company since 2003 (the “Term”);

 

WHEREAS, the Director has agreed to resign as a member of the Board, and all
other positions which he may have served the Company, effective immediately (the
“Director Resignation”);

 

WHEREAS, the Company has agreed to accept the Director’s resignation as a member
of the Board, and all other positions which the Director may have served the
Company, effective immediately;

 

WHEREAS, the Parties now wish to fully and finally resolve their disputes and
all claims that could have been raised in any legal form or forum, including in
litigation or any other proceeding, arising out of or related to the services
rendered during the Term by the Director on behalf of the Company and any and
all actions performed by the Director and/or the Company in connection therewith
or in any way relating thereto, and any claims that the Parties ever had against
each other, now have, or may hereafter have for or by reason of any cause,
action, event, statement, omission or failure to act, matter or thing whatsoever
from the beginning of time until the Effective Date.

 

NOW, THEREFORE, IN CONSIDERATION OF THE PROMISES, ACTS, RELEASES AND OTHER GOOD
AND VALUABLE CONSIDERATION HEREINAFTER RECITED, THE SUFFICIENCY AND RECEIPT OF
WHICH IS HEREBY ACKNOWLEDGED, THE PARTIES HERETO, INTENDING TO BE LEGALLY BOUND,
AGREE AS FOLLOWS:

 

1. Neither the Director nor the Company, by entering into this Agreement,
concedes any fault, liability or wrongdoing, and both parties expressly deny any
fault, liability or wrongdoing whatsoever. The execution of this Agreement, and
the consideration and other terms and conditions thereof, do not constitute and
shall not be construed as or deemed to be evidence of, or an admission or
concession on the part of, any Party with respect to any claim, fault or
liability, or any wrongdoing or damage whatsoever. This Agreement may not be
used for any purpose other than to effectuate this settlement and the terms
hereof.

 

2. As consideration for the Company entering into this Agreement and agreeing to
be bound by the terms and conditions contained herein, including the release
provisions contained in Section 4 hereof and the provisions contained in Section
20 hereof, the Director agrees to (i) resign as a member of the Company’s board
of directors, effective immediately, and all other positions which he may have
served the Company, and provide the Company with the Resignation Letter in
connection therewith (substantially in the form attached hereto as Exhibit A,
the “Resignation Letter”), and (ii) the Leak Out as provided in Section 21
attached hereto.

 



  1

   



 

3. Upon execution of the Resignation Letter and this Agreement, the Director, on
behalf of himself and his predecessors, successors, agents, affiliates,
subrogees, insurers, representatives, personal representatives, legal
representatives, transferees, assigns and successors in interest of assigns, and
any firm, trust, corporation, partnership, investment vehicle, fund or other
entity managed or controlled by the Director or in which the Director has or had
a controlling interest (collectively, the “Director Releasors”), in
consideration of the Director Resignation and the releases, agreements and
covenants contained in this Agreement, hereby remises, releases, acquits and
forever discharges the Company and any and all of its respective direct or
indirect affiliates, parent companies, divisions, subsidiaries, agents,
consultants, employees, legal counsel, officers, directors, managers,
shareholders, stockholders, stakeholders, owners, predecessors, successors,
assigns, subrogees, insurers, trustees, trusts, administrators, fiduciaries and
representatives, if any (collectively, the “Company Releasees”), of and from any
and all federal, state, local, foreign and any other jurisdiction’s statutory or
common law claims (including claims for contribution and indemnification),
causes of action, complaints, actions, suits, defenses, debts, sums of money,
accounts, covenants, controversies, agreements, promises, losses, damages,
orders, judgments and demands of any nature whatsoever, in law or equity, known
or unknown, of any kind, including, but not limited to, claims or other legal
forms of action arising from the Director Agreement, or from any other conduct,
act, omission or failure to act, whether negligent, intentional, with or without
malice, that the Director Releasors ever had, now have, may have, may claim to
have, or may hereafter have or claim to have, against the Company Releasees,
from the beginning of time up to and including the Effective Date (the “Released
Director Claims”). Nothing in the foregoing release shall release any claim to
enforce this Agreement.

 

4. Upon execution of the Resignation Letter and this Agreement, the Company, on
behalf of itself and its predecessors, successors, subsidiaries, agents,
affiliates, subrogees, insurers, representatives, personal representatives,
legal representatives, transferees, assigns and successors in interest of
assigns, and any firm, trust, partnership, corporation, investment vehicle, fund
or other entity managed or controlled by the Company or in which the Company has
or had a controlling interest (collectively, the “Company Releasors”), in
consideration of the Director Resignation and the agreements and covenants
contained in this Agreement, hereby remises, releases, acquits and forever
discharges the Director and any and all of his respective affiliates, agents,
employees, legal counsel, officers, directors, managers, shareholders,
stockholders, stakeholders, owners, predecessors, successors, assigns,
subrogees, insurers, trustees, trusts, administrators, fiduciaries and
representatives, if any (collectively, the “Director Releasees”), of and from
any and all federal, state, local, foreign and any other jurisdiction’s
statutory or common law claims (including claims for contribution and
indemnification), causes of action, complaints, actions, suits, defenses, debts,
sums of money, accounts, covenants, controversies, agreements, promises, losses,
damages, orders, judgments and demands of any nature whatsoever, in law or
equity, known or unknown, of any kind, including, but not limited to, claims or
other legal forms of action arising from the Director Agreement, or from any
other conduct, act, omission or failure to act, whether negligent, intentional,
with or without malice, that the Company Releasors ever had, now have, may have,
may claim to have, or may hereafter have or claim to have, against the Director
Releasees, from the beginning of time up to and including the Effective Date
(the “Released Company Claims”). Nothing in the foregoing release shall release
any claim to enforce this Agreement.

 



  2

   



 

5. Release of Unknown Claims: The following releases and provisions will be
automatically effective, with respect to the Director’s releases below, at such
time as the Director’s releases contained in Section 4 above become effective,
and with respect to the Company’s releases below, at such time as the Company’s
releases contained in Section 4 above become effective:

 

(a) The Parties stipulate and agree that the Director Releasors and the Company
Releasors expressly waive the provisions, rights and benefits conferred by any
law of any state, including the State of Minnesota, or any territory of the
United States or of any other nation, or principle of common law relating to
claims which either Party did not know or suspect to exist in the Party’s favor
at the time of executing this Agreement, which, if known by the Party, would
have materially affected the Party’s settlement with the other Party.

 

(b) The Director Releasors and the Company Releasors may hereafter discover
facts in addition to or different from those that any of them now knows or
believes to be true with respect to the Director Agreement, or the claims or
other legal forms of action released herein, but the Director Releasors and the
Company Releasors fully, finally, and forever settle and release any and all
claims set forth above, known or unknown, suspected or unsuspected, contingent
or non-contingent, whether or not concealed or hidden, that now exist, or
heretofore have existed upon any theory of law or equity now existing or coming
into existence in the future, including, but not limited to, conduct that is
negligent, reckless, intentional, with or without malice, or a breach of any
duty, law or rule, without regard to the subsequent discovery or existence of
such different or additional facts. The Director Releasors and the Company
Releasors acknowledge that the inclusion of such “unknown claims” in this
Agreement was separately bargained for and was a key element of the Agreement,
and that each of them assumes the risk of any mistake of fact or law on its own
behalf. If any Party should subsequently discover that its understanding of the
facts or of the law was or is incorrect, such Party shall not be entitled to
relief in connection therewith, including without limitation of the generality
of the foregoing, any alleged right or claim to set aside or rescind this
Agreement. This Agreement is intended to be, and is, final and binding upon the
Parties hereto according to the terms hereof regardless of any claims of mistake
of fact or law.

 

6. At such time as the Director’s releases contained in Section 3 above become
effective the Director covenants and agrees not to commence or prosecute any
action or proceeding against the Company Releasees based on the Released
Director Claims.

 



  3

   



 

7. At such time as the Company’s releases contained in Section 4 above become
effective the Company covenants and agrees not to commence or prosecute any
action or proceeding against the Director Releasees based on the Released
Company Claims.

 

8. Director ratifies and confirms that all work created by Director in
connection with the Company was prepared by Director for the Company and belongs
to the Company. Company is the owner of such work, and the respective
copyright(s) and any other intellectual property right(s) in such work vested in
Company. To the extent any intellectual property rights did not vest in Company,
Director hereby assigns and transfers such intellectual property rights to
Company.

 

9. Each Party agrees that they shall not, in any communications with any third
parties (including, but not limited to, the media or any customers, suppliers,
partners or clients of a Party), criticize, ridicule or make any statement that
disparages or is derogatory of the other Party or any of the other Party’s
directors or senior officers.

 

10. Each Party represents to the other that its counsel have negotiated and
participated in the drafting of, and are legally authorized to negotiate and
draft, this Agreement. Each Party to this Agreement acknowledges that this
Agreement was drafted jointly by the Parties hereto and each Party has
contributed substantially and materially to the preparation of this Agreement.
The Agreement shall be construed as having been made and entered into as the
result of arms-length negotiations, entered into freely and without coercion or
duress, between parties of equal bargaining power.

 

11. Except as permitted below, each Party shall maintain the confidentiality of
the Agreement. The negotiations in connection with this Agreement were and are
intended by the Director and the Company to be privileged settlement
discussions, and are confidential; neither Party shall disclose such
negotiations unless compelled to do so by a court of competent jurisdiction.
Neither this Agreement, its contents, terms and conditions, nor any other
information concerning this Agreement or the dispute between the Parties, shall
be disclosed to third parties (including, but not limited to, the media) without
the express written approval of all the Parties, except as otherwise provided in
this Section. This Agreement shall not be introduced in evidence or used for any
purpose except: (a) in an action to enforce its provisions; (b) to prove a
defense to a claim or other legal form of action alleged to have been released
herein; (c) in response to an order directed to a Party from a judicial or
governmental authority having jurisdiction over such Party, in which event the
receiving party shall notify the other Parties of the order; (d) in response to
a subpoena or other process served on a Party (the “Served Party”) by a third
party seeking to compel the disclosure of this Agreement or its terms, in which
event, however, the Served Party shall notify the other Party or Parties of such
subpoena or process as soon as possible and grant it or them the opportunity to
notify the Served Party in writing within ten (10) days if the other Party or
Parties intend to move to quash, seek a protective order or take other
appropriate action, and, if so informed, the Served Party shall not make the
disclosure sought by the subpoena or notice unless the relief sought is denied
or the other Party or Party – despite its or their notice to the contrary –
fails to seek the noticed relief within a reasonable time; (e) if appropriate in
a future action, in an application for a determination that the settlement
between the Parties is a good faith settlement properly subject to a
contribution bar, in which event this Agreement shall be filed under seal; or
(f) as required by federal or state law, rule or regulation. The Parties also
may, to the minimum extent necessary, disclose this Agreement to the Internal
Revenue Service and/or any state taxing authorities and to the Parties’
respective attorneys, accountants, auditors, professionals and other financial
advisors/consultants who have a legal or ethical obligation to hold the terms
and information herein confidential, so that they may perform their
professional, business, or financial duties and obligations. To the extent
possible under federal or state law, rule or regulation, any disclosure by the
Company subject to the confidentiality terms of this Section shall not reference
the Director. The determination of whether a federal or state law, rule or
regulation requires the disclosure of this Agreement or any term or provision
hereof is left to the sole discretion of the Party making the disclosure, in
consultation with its attorneys, accountants, auditors, professionals or other
financial advisors/consultants.

 



  4

   



 

12. The Parties agree that each shall be responsible for payment of its own
costs and expenses, including attorneys’ fees, associated with the negotiation
and execution of this Agreement and any discussions leading thereto.

 

13. The validity, performance, construction, interpretation and effect of this
Agreement shall be governed by the substantive laws of State of Minnesota,
without regard to the choice of law principles of any local, state, federal or
foreign jurisdiction.

 

14. This Agreement shall not be modified, amended, supplemented, or otherwise
changed except by a writing signed by all Parties. The Parties expressly intend
and agree that there shall be no exceptions to this “oral modification” clause,
including, but not limited to, any present or future claims of partial
performance or equitable estoppel. No parol or oral evidence shall be admitted
to alter, modify or explain the terms of this Agreement, which all Parties agree
is clear and unambiguous.

 

15. Any controversy, claim, or dispute arising out of or related to this
Agreement or the interpretation, performance, or breach hereof, including but
not limited to alleged violations of state or federal statutory or common law
rights or duties, shall be resolved as follows:

 

(a) The Party that asserts that there has been a breach of this Agreement, or
that there exists a controversy, claim or dispute arising out of or related to
this Agreement or the interpretation or performance thereof, shall notify the
other Party or Parties of their assertions regarding such in writing, including
the basis of the Party’s assertions and an opportunity to cure;

 

(b) The Party or Parties receiving such notification shall have four (4) days to
respond in writing, or longer if all Parties agree, and must state whether the
receiving Party or Parties agree(s) or disagree(s) with the asserting Party’s
claim(s);

 



  5

   



 

(c) If the receiving Party or Parties do(es) not agree with the asserting
Party’s claim, all Parties shall have an informal meeting by telephone or other
means within four (4) days of the receiving Party or Parties’ written response,
or a longer period if all Parties agree, where all Parties shall meet in good
faith in an effort to resolve the dispute;

 

(d) If the Parties fail to reach an agreement to resolve the dispute at the
informal meeting, despite good faith efforts to do so, the dispute shall be
resolved solely and exclusively by final and binding arbitration conducted
according to the JAMS/Endispute Comprehensive Arbitration Rules and Procedures
in effect as of the date hereof, including the Optional Appeal Procedure
provided for in such rules. The arbitration shall be conducted exclusively in
Minnesota before a single JAMS arbitrator mutually acceptable to Employee and
the Company. The neutral arbitrator shall be a retired judge or justice of any
Minnesota state or federal court, and the arbitrator shall apply the law of the
State of Minnesota – without regard to the choice of law principles of any
local, state, federal or foreign jurisdiction – in its substantive (as opposed
to procedural or discovery-related) rulings. The ruling of the arbitrator shall
be final and binding, except as appealed pursuant to the Optional Appeal
Procedure, in which case the ruling of the appellate panel shall be final and
binding. The cost of the arbitration shall be borne by the non-prevailing party,
as determined by the arbitration panel or the appellate panel, in the case of an
appeal.

 

The provisions of this Section shall not preclude any Party from seeking
provisional remedies in aid of arbitration from a court of appropriate
jurisdiction.

 

16. This Agreement represents the entire agreement of the Parties as to the
matters set forth herein and supersedes any and all previous contracts,
arrangements or understandings among the Parties.

 

17. This Agreement may be executed in counterparts. The execution of this
Agreement and the transmission thereof by facsimile or e-mail shall be binding
on the Party signing and transmitting same by facsimile or e-mail fully and to
the same extent as if a counterpart of this Agreement bearing such Party’s
original signature has been delivered.

 

18. Each signatory on behalf of a Party to this Agreement represents and
warrants that he or she is a duly authorized representative of that Party, with
full power and authority to agree to this Agreement and all the terms herein on
behalf of that Party, which Party shall be bound by such signature.

 

19. All notices and other communications hereunder shall be in writing and shall
be deemed given when delivered by, certified mail or an internationally
recognized overnight courier service to the Parties at the following addresses
(or at such other address for a Party as shall be specified by like notice,
provided that a notice of change of address(es) shall be effective only from the
date of its receipt by the other Party):

 



  6

   



 

(a) if to the Director, to:

 

[Removed and Reserved]

 

with a copy which shall not constitute notice to:

 

[Removed and Reserved]

 

(b) if to the Company, then to:

 

DigitalTown, Inc.

2155 112th Avenue NE

Bellevue, Washington 98004

 

with a copy which shall not constitute notice to:

 

Lucosky Brookman LLP

101 Wood Avenue South, Fifth Floor

Iselin, New Jersey 07030

 

Notices by e-mail, facsimile or other means not expressly permitted hereunder
shall have no force and effect, unless the Party receiving a given notice
waives, in writing, as to that notice the form of delivery requirement set forth
in this Section. The Parties agree, however, that, where practicable, they will
contemporaneously e-mail to counsel for the opposing Party (at the respective
address set forth above) a courtesy copy of any notices or communications sent
concerning this Agreement.

 

20. Acknowledgment of the Company. The Company hereby authorizes, ratifies,
acknowledges and approves (i) that certain issuance of 25,000,000 shares of
common stock of the Company to the Director as compensation in his capacity as a
member of the Board as set forth in the Board Meeting Minutes dated February 27,
2019 (the “Compensation Shares”). Such Compensation Shares shall be delivered to
the Director on or before June 30, 2019, and (ii) amounts due and owing to the
Director totaling $95,000.00 for management services provided by the Director to
the Company for the period commencing November 15, 2018 to April 30, 2019.

 

21. Director Leak Out of Common Stock. The Director hereby acknowledges and
agrees that upon such time as the Director commences sales of the Company’s
common stock in the OTC Markets or similar marketplace, such sales by the
Director shall not exceed the greater of (i) Twenty Percent (20%) of the trading
volume of the Company’s common stock per week or (ii) $20,000 in gross proceeds
from the sale of the Director’s shares of common stock per week.

 



  7

   



 

IN WITNESS WHEREOF, the Parties execute this Agreement as of the date first
written above.

 



 

DIGITALTOWN, INC.

       

 

By: /s/ Sam Ciacco

 

Name:

Sam Ciacco     Title: CEO          

 

 

/s/ Jeffrey Mills 

 

 

 

Jeffrey Mills, an individual

 



 

[-signature page to Settlement and Release Agreement-]




  8

   



 

EXHIBIT A

 

Resignation Letter

 

 

May 1, 2019

 

To the Members of the Board of Directors of

DigitalTown, Inc.

 

This letter shall serve as formal notice of my resignation, effective
immediately, from my position as a member of the Board of Directors of
DigitalTown, Inc. (the “Company”), and all other positions with the Company to
which I have been assigned, regardless of whether I served in such capacity. The
resignation is not the result of any disagreement with the Company on any matter
relating to the Company’s operations, policies or practices.

 

Sincerely,

 



/s/ Jeffrey Mills

 

Jeffrey Mills



 

 

 

 

 

 



  9



 